Substantial evidence supports the Unemployment Insurance Appeal Board’s determination that claimant voluntarily left her employment as a retail worker without good cause. Dissatisfac*1095tion with one’s rate of pay does not constitute good cause for leaving employment (see Matter of Kelly [A-l Tech., Inc.—Commissioner of Labor], 65 AD3d 1405, 1406 [2009]; Matter of Strader [Commissioner of Labor], 49 AD3d 1120, 1120 [2008]). Here, claimant admitted that she voluntarily left her job after she was informed that the transfer she accepted would result in a decrease in pay of 250 per hour. Under these circumstances, we find no reason to disturb the Board’s decision, particularly where, as here, continuing work was available.
Mercure, J.E, Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.